Case 14-35580        Doc 39     Filed 12/31/18     Entered 12/31/18 17:08:55          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 35580
         Volta Perkins, JR
         Faye Perkins
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/30/2014.

         2) The plan was confirmed on 02/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/27/2017.

         5) The case was Completed on 09/24/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $1,924.78.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-35580             Doc 39             Filed 12/31/18    Entered 12/31/18 17:08:55                Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $49,500.00
           Less amount refunded to debtor                                    $402.67

 NET RECEIPTS:                                                                                              $49,097.33


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,848.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                  $2,027.49
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $5,875.49

 Attorney fees paid and disclosed by debtor:                             $540.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACC International                           Unsecured         450.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         629.00        629.86          629.86        629.86        0.00
 At T                                        Unsecured           0.00           NA              NA            0.00       0.00
 Bamfield Pet Hospital                       Unsecured           0.00           NA              NA            0.00       0.00
 Bby/Cbna                                    Unsecured           0.00           NA              NA            0.00       0.00
 Becket & Lee                                Unsecured         289.00        289.49          289.49        289.49        0.00
 Bill Me Later                               Unsecured           0.00           NA              NA            0.00       0.00
 Cap1/carsn                                  Unsecured           0.00           NA              NA            0.00       0.00
 CAPITAL ONE                                 Unsecured           0.00           NA              NA            0.00       0.00
 Chase                                       Unsecured      1,089.00            NA              NA            0.00       0.00
 Citibank Usa                                Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured         600.00        494.40          494.40        422.62        0.00
 Comenity Bank/fashbug                       Unsecured           0.00           NA              NA            0.00       0.00
 Comenity Bank/New York & Company            Unsecured           0.00           NA              NA            0.00       0.00
 Comenity Bank/Vctrssec                      Unsecured           0.00           NA              NA            0.00       0.00
 Department Stores National Bank             Unsecured         241.00        241.44          241.44        241.44        0.00
 Dsnb Macys                                  Unsecured           0.00           NA              NA            0.00       0.00
 Express/Comenity Bank                       Unsecured           0.00           NA              NA            0.00       0.00
 GECRB/ Old Navy                             Unsecured           0.00           NA              NA            0.00       0.00
 GECRB/JC Penny                              Unsecured          33.00           NA              NA            0.00       0.00
 Gemb/walmart                                Unsecured           0.00           NA              NA            0.00       0.00
 Great American Finance Company              Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security        Unsecured      9,700.00       9,915.00        9,915.00      9,915.00        0.00
 Illinois Dept of Revenue 0414               Unsecured           0.00        237.61          237.61        237.61        0.00
 Illinois Dept of Revenue 0414               Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414               Priority          400.00        514.52          514.52        514.52        0.00
 JB Robinson/Sterling Jewelers               Unsecured           0.00           NA              NA            0.00       0.00
 Merrick Bank                                Unsecured         792.00        655.37          655.37        655.37        0.00
 North Pointe Insurance                      Unsecured     12,140.83     12,905.85        12,905.85     12,905.85        0.00
 Park National Bank                          Unsecured           0.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates               Unsecured         446.00        446.83          446.83        446.83        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-35580             Doc 39   Filed 12/31/18    Entered 12/31/18 17:08:55              Desc          Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid           Paid
 Portfolio Recovery Associates     Unsecured         392.00        392.12        392.12        392.12          0.00
 Portfolio Recovery Associates     Unsecured         297.00        197.80        197.80        197.80          0.00
 Regional Acceptance Corp          Secured       15,532.00     15,808.17     15,532.00      15,532.00       433.63
 Regional Acceptance Corp          Unsecured            NA         276.17        276.17        276.17          0.00
 Santander Consumer USA            Unsecured           0.00           NA            NA            0.00         0.00
 Springleaf Financial Services     Unsecured           0.00           NA            NA            0.00         0.00
 Stpc/cbsd                         Unsecured          81.00           NA            NA            0.00         0.00
 Syncb/qvc                         Unsecured           0.00           NA            NA            0.00         0.00
 Synchrony Bank                    Unsecured          96.00        131.53        131.53        131.53          0.00
 TD Bank USA/Target Credit         Unsecured           0.00           NA            NA            0.00         0.00
 Triad Financial Corp/Santander    Unsecured           0.00           NA            NA            0.00         0.00
 Von Maur                          Unsecured           0.00           NA            NA            0.00         0.00
 Webbank-Fingerhut                 Unsecured           0.00           NA            NA            0.00         0.00
 West Suburban                     Unsecured         200.00           NA            NA            0.00         0.00
 Wffinance                         Unsecured           0.00           NA            NA            0.00         0.00
 Zale/Sterling Jewelers            Unsecured           0.00           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                    $0.00
       Mortgage Arrearage                                      $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                            $15,532.00         $15,532.00                  $433.63
       All Other Secured                                       $0.00              $0.00                    $0.00
 TOTAL SECURED:                                           $15,532.00         $15,532.00                  $433.63

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                $0.00              $0.00                   $0.00
        All Other Priority                                    $514.52            $514.52                   $0.00
 TOTAL PRIORITY:                                              $514.52            $514.52                   $0.00

 GENERAL UNSECURED PAYMENTS:                              $26,813.47         $26,741.69                    $0.00


 Disbursements:

           Expenses of Administration                           $5,875.49
           Disbursements to Creditors                          $43,221.84

 TOTAL DISBURSEMENTS :                                                                          $49,097.33




UST Form 101-13-FR-S (9/1/2009)
Case 14-35580        Doc 39      Filed 12/31/18     Entered 12/31/18 17:08:55            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
